UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity: 333-207361-04 Central Index Key Number of Issuing entity: 0001691198 CSMC 2016-NXSR Commercial Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207361 Central Index Key Number of depositor: 0001654060 Credit Suisse Commercial Mortgage Securities Corp. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001628601 Column Financial, Inc. (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542256 Natixis Real Estate Capital LLC (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001685185 UBS AG (Exact name of Sponsor as specified in its charter) Chuck Lee (212) 538-1807 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. Credit Suisse Commercial Mortgage Securities Corp. (Depositor) /s/ Charles Y. Lee Charles Y. Lee, President and CEO Dated : May 1, 2017 EXHIBIT INDEX Exhibit
